               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY


 FRANCES WEBSTER,                  HONORABLE JEROME B. SIMANDLE

                Plaintiff,
                                         Civil Action No.
      v.                                18-2711 (JBS/AMD)

 ONEMAIN FINANCIAL, INC,
                                             OPINION
                Defendant.


APPEARANCES:

Daniel Zemel
ZEMEL LAW LLC
1373 Broad Street, Suite 203-C
Clifton, NJ 07013
     Counsel for Plaintiff

Gregory Edward Reid
SILLS CUMMIS & GROSS PC
One Riverfront Plaza
Newark, NJ 07102
     Counsel for Defendant


SIMANDLE, District Judge:

I.   INTRODUCTION

     Plaintiff Frances Webster (hereinafter “Plaintiff”) seeks

damages against Defendant OneMain Financial, Inc. (hereinafter

“OneMain”) for alleged violations of the Fair Credit Reporting

Act, 15 U.S.C. § 1681, et seq., (hereinafter, “FCRA”), alleging

that OneMain is a furnisher of information to a credit reporting

agency concerning the collection of Plaintiff’s disputed credit

card debt. Plaintiff alleges that OneMain provided information
that was false, misleading and inaccurate, whereby OneMain

“willfully and negligently” failed to comply with the

requirements imposed on furnishers of information pursuant to 15

U.S.C. § 1681s-2(b), giving rise to liability for damages

pursuant to 15 U.S.C. § 1681n (actual, statutory and punitive

damages for willful conduct), or in the alternative pursuant to

15 U.S.C. § 1681o (actual damages for negligent conduct).1

     This matter comes before the Court by way of Motion to

Compel Arbitration [Docket Item 17]2 filed by OneMain on July 12,

2018. Plaintiff opposes the motion. (Brief in Opposition [Docket

Item 18].) OneMain filed a Reply Brief [Docket Item 19]

indicating that OneMain believed it was possible to resolve the

present motion by stipulation.3


1The Complaint also asserted a claim in Count Two against Defendant
Experian Information Solutions, Inc., for violating the FCRA by
failing to maintain reasonable practices to assure accuracy of
reported information (Complaint [Docket Item 1-1], Count Two.) A
notice of settlement appears on the docket on May 31, 2018 [Docket
Item 15], several months before OneMain filed the present motion
to compel arbitration. Only the dispute between Plaintiff and
OneMain remains before this Court.

2 The present motion also seeks to stay this matter pending
arbitration and seeks an award of attorneys’ fees incurred in
bringing the present motion. (Def.’s Br. [Docket Item 17-1], 14-
17.)

3 On November 6, 2018, the Court issued a Text Order [Docket Item
32], seeking a status update on the present motion. In separate
letters, both OneMain [Docket Item 35] and Plaintiff [Docket Item
36] indicated that no mutually agreeable stipulation had yet been
reached. On November 16, 2018, the Court issued a Letter Order
[Docket Item 37] requiring in part that counsel for OneMain inform


                                  2
      The Court has now considered the parties’ submissions and

oral argument on December 3, 2018, and, for the reasons set

forth below, the Court shall deny OneMain’s present Motion to

Compel Arbitration [Docket Item 17].

II.   BACKGROUND

      On January 24, 2018, Plaintiff filed a complaint against

Defendants in the Superior Court of New Jersey, Law Division –

Special Civil Part, Burlington County, Docket No. BUR-DC-000548-

18, alleging that OneMain violated the federal Fair Credit

Reporting Act in relation to a loan made by OneMain to

Plaintiff. (See Complaint [Docket Item 1-1].) On February 26,

2018, OneMain removed the action to this Court. (See Notice of

Removal [Docket Item 1].) On March 19, 2018, OneMain filed an

Answer to Plaintiff’s Complaint. (See Answer [Docket Item 9].)

      Thereafter, OneMain filed the present Motion to Compel

Arbitration [Docket Item 17]. OneMain argues that this case is

subject to the mandatory arbitration provisions of the loan

agreement between the parties, while Plaintiff argues that this




the Court, by no later than November 27, 2018, whether a mutually
agreeable stipulation had yet been reached, and in the event that
no mutually agreeable solution had been reached, the Court would
hold oral argument on December 3, 2018. On November 27, 2018,
counsel for OneMain filed a letter [Docket Item 38] indicating
that no mutually agreeable stipulation had yet been reached. As
such the Court held oral argument, by way of telephone conference,
on December 3, 2018.


                                 3
case is within the small claims exclusion of the parties’

arbitration agreement.

III. STANDARD OF REVIEW

     The Court has federal question jurisdiction over this FCRA

claim pursuant to 28 U.S.C. § 1331.

     The Third Circuit has held that

          [m]otions to compel arbitration are decided
          under the same standard applied to motions for
          summary judgment. [Kaneff v. Del. Title Loans,
          Inc., 587 F.3d 616, 620 (3d Cir. 2009).]
          Summary judgment is only proper if “there is
          no genuine dispute as to any material fact and
          the movant is entitled to judgment as a matter
          of law.” Fed. R. Civ. P. 56(a). A party
          opposing a motion to compel arbitration bears
          the burden of proving the arbitration clause
          unenforceable. Green Tree Fin. Corp.–Ala. v.
          Randolph, 531 U.S. 79, 92, 121 S. Ct. 513, 148
          L.Ed.2d 373 (2000). All reasonable inferences
          from the evidence are to be granted to the
          party opposing arbitration. Kaneff, 587 F.3d
          at 620.

          Under the Federal Arbitration Act (FAA),
          arbitration clauses are just as “valid,
          irrevocable, and enforceable” as any other
          contractual obligation, 9 U.S.C. § 2, and
          cannot be invalidated by “defenses that apply
          only to arbitration or that derive their
          meaning from the fact that an agreement to
          arbitrate is at issue.” AT&T Mobility LLC v.
          Concepcion,    [563     U.S.    333]    (2011).
          Accordingly, courts may only invalidate
          arbitration   clauses    on  the   grounds   of
          “generally applicable contract defenses, such
          as fraud, duress, or unconscionability.” Id.
          (quoting Doctor’s Assocs., Inc. v. Casarotto,
          517 U.S. 681, 687, 116 S. Ct. 1652, 134 L.Ed.2d
          902 (1996)).

Antkowiak v. TaxMasters, 455 F. App’x 156, 159 (3d Cir. 2011).


                                4
      At summary judgment, the moving party bears the initial

burden of demonstrating that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a

matter of law. FED. R. CIV. P. 56(a); accord Celotex Corp. v.

Catrett, 477 U.S. 317, 323 (1986). Once a properly supported

motion for summary judgment is made, the burden shifts to the

non-moving party, who must set forth specific facts showing that

there is a genuine issue for trial. Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 250 (1986). In reviewing a motion for

summary judgment, the court is required to examine the evidence

in light most favorable to the non-moving party, and resolve all

reasonable inferences in that party's favor. Scott v. Harris,

550 U.S. 372, 378 (2007); Halsey v. Pfeiffer, 750 F.3d 273, 287

(3d Cir. 2014).

IV.   DISCUSSION

      In the present Motion to Compel Arbitration, OneMain argues

that Plaintiff’s claim is subject to arbitration under the

express terms of the loan agreement between the parties. (Def.’s

Br. [Docket Item 17-1], 7-14.)

      The arbitration agreement contained in the contract between

the parties states in pertinent part:

           Definitions for Arbitration Agreement. . . .
           “Claim” means any case, controversy, dispute,
           tort, disagreement, lawsuit, or claim now or
           hereafter existing between You and Us.




                                 5
[. . .]

Agreement to Arbitrate Claims. Upon written
request by either party that is submitted
according to the Rules for arbitration, any
Claim, except those specified below in this
Agreement, shall be resolved by binding
arbitration in accordance with (i) the Federal
Arbitration Act, (ii) the then applicable
Rules of the chosen “Administrator”, and (iii)
this Agreement, unless [the parties] both
agree in writing to forgo arbitration. . . .

[. . .]

We or You may bring an action, including a
summary or expedited proceeding, to compel
arbitration of any Claim, and/or to stay the
litigation of any Claim pending arbitration,
in any court having jurisdiction. Such action
may be brought at any time, even if a Claim is
part of a lawsuit, up until the entry of a
final judgment. You and We also agree to
submit to final, binding arbitration not only
all Claims, but also any claim or dispute You
or We have against (i) all persons and/or
entities involved with any Credit Transaction
or any other matter relating to this
Disclosure Statement, Note and Security
Agreement, (ii) all persons and/or entities
who signed or executed any document relating
to any Credit Transaction or Claim, and (iii)
all persons and/or entities who may be jointly
or severally liable to either You or any of Us
regarding any Claim.

[. . .]

Claims Excluded from Arbitration. Neither
[party] may require the other to arbitrate the
following types of matters: . . . Any Claim
where all parties collectively (including
multiple named parties) seek monetary relief
in the aggregate of $15,000.00 or less in
total relief, including but not limited to
compensatory, statutory and punitive damages,
restitution, disgorgement, costs and fees


                      6
          (including attorneys’ fees); or any Claim
          brought in and subject to the jurisdiction of
          a small claims court, so long as such matter
          remains in such court and advances only an
          individual, non-class Claim. Any Claims
          asserted on behalf of a putative class of
          persons, will, for purposes of this exclusion,
          be deemed to exceed $15,000.00. In the event
          that any party fails to specify the amount
          being sought for any relief, or any form or
          component of relief, the amount being sought
          shall, for purposes of this exclusion, be
          deemed to exceed $15,000.00, unless the matter
          remain in and subject to the jurisdiction of
          the small claims court.

(Arbitration Agreement [Docket Item 17-4], 1.)

     Plaintiff asserts that she cannot be compelled to arbitrate

this claim, because the present suit falls under the “small

claims exception” contained within the arbitration agreement

(that is, the last-referenced provision above), because

Plaintiff has not sought monetary relief in excess of $15,000.

     As the Third Circuit has made clear, it is the movant’s

burden, in this case, OneMain’s burden, to establish that there

is no genuine dispute of material fact regarding the

applicability of the arbitration agreement and that OneMain is

entitled to arbitrate this claim as a matter of law. Antkowiak

v. TaxMasters, 455 F. App’x 156, 159 (3d Cir. 2011); FED. R. CIV.

P. 56(a); accord Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986). Therefore, in the present context, it is OneMain’s

burden to show that there is no genuine dispute of material fact

as to the applicability of the arbitration agreement and the


                                7
non-applicability of the “small claims exception” contained

therein.

     In the Summons attached to Plaintiff’s Complaint in the

Special Civil Part of the Superior Court of New Jersey,

Plaintiff made a demand of $5,194.00, a number which was

reiterated in Plaintiff’s opposition to the present motion. (See

Summons [Docket Item 1-1], 3 on the docket; Pl.’s Opp’n [Docket

Item 18], 3.) OneMain had not addressed the small claims

exclusion in its moving papers.

     OneMain’s reply [Docket Item 19], while speculating that

Plaintiff’s recovery could theoretically exceed $15,000, does

not point to any evidence on the record that Plaintiff is in

fact seeking an amount in excess of $15,000.

     The amount of recovery sought by Plaintiff is a material

fact, insofar as it determines the applicability of the “small

claims exception” to the arbitration agreement. In this case,

there appears to be a dispute of material fact as to whether the

amount of money sought by Plaintiff in this suit, within the

applicable definition of the parties’ arbitration agreement,

exceeds $15,000.

     Plaintiff’s demand, as noted, was $5,194.00 in the Special

Civil Part. This demand accompanied the Complaint which seeks,

against OneMain, “the greater of statutory or actual damages,

plus punitive damages along with costs, interest, and attorney’s


                                  8
fees.” (Complaint [Docket Item 1-1], WHEREFORE clause.) In other

words, in terms of the small claims exclusion clause, above, the

sole indication by Plaintiff of the “monetary relief in

aggregate” sought by Plaintiff herein from OneMain, so far as

the record shows, is the sum of $5,194.00 including statutory or

actual damages, punitive damages, costs, interest and attorney’s

fees. Plaintiff’s counsel has also indicated that he has

communicated to defense counsel “Plaintiff’s full demand for

relief, inclusive of all damages, costs, and fees [in which] the

demand never rose up to or above $15,000.” (Pl.’s Opp’n [Docket

Item 18], 3 (citing Zemel Cert. [Docket Item 18-1], ¶ 8).)

     Despite this rather clear history of this case being in the

sub-$15,000 region for “monetary relief in the aggregate,”

OneMain does not mention the small claims exclusion in its

moving brief. Instead, OneMain argues that Plaintiff “argued—for

the first time—that her recovery in this action is capped at

$15,000.” (Def.’s Reply [Docket Item 19], 1.) The defense is

reading more into Plaintiff’s position than the language of

Plaintiff’s Opposition Brief on the relevant language of the

arbitration clause requires. Under the small claims exclusion,

supra, the precise language is whether “all parties collectively

(including multiple named parties) seek monetary relief in the

aggregate of $15,000.00 or less in total relief, including but

not limited to compensatory, statutory and punitive damages,


                                9
restitution, disgorgement, costs and fees (including attorneys’

fees). . . .” (emphasis added). There can be little doubt that

Plaintiff seeks less than $15,000.00. While it may be plausible

to imply a cap on total recovery of $15,000.00, there is

literally nothing in the parties’ arbitration agreement that

ultimately imposes $15,000.00 as a cap. It is possible that a

recovery after trial can exceed a plaintiff’s demand where

statutory damages or punitive damages are unliquidated. Thus,

for a plaintiff to agree that the aggregate amount sought does

not exceed $15,000.00 is not the equivalent of stipulating that

recovery is capped at $15,000.00.

     This absence of a recovery cap is especially clear where

OneMain has removed this case from the Special Civil Part of the

Superior Court of New Jersey, where such a $15,000.00 cap is

structural. N.J. CT. R. 6:1-2(a)(1). When OneMain removed this

federal claim form the Special Civil Part to this federal

district court, it also lost the benefit of the Special Civil

Part cap.4




4 A federal court, upon removal of a matter from state court, is
not constrained by the state court’s limitations on its own
jurisdiction, because the doctrine of “derivative jurisdiction,”
(that is, the notion that the federal court upon removal derives
its jurisdiction from whatever jurisdiction the state court had,
regardless of whether the case could have been brought in the
federal court initially) has been abolished. 28 U.S.C. § 1441(f).


                               10
     In any event, for present purposes, it suffices to say, as

this Court finds, that there is sufficient evidence from which a

reasonable factfinder can determine that Plaintiff has at no

time sought monetary relief in the aggregate of more than

$15,000.00.

     As such a dispute remains at this time, OneMain has failed

to meet its burden to show that there is no dispute of material

fact regarding the applicability of the arbitration clause. The

Court shall deny OneMain’s motion in full, including OneMain’s

requests to stay the present action and to recover attorneys’

fees with respect to the preparation of the present motion.5 This

denial is without prejudice to OneMain’s right to compel

arbitration if circumstances change, consistent with the logic

of this opinion.




5 Although not the subject of a separate motion, Plaintiff’s brief
argues for imposition of sanctions upon defense counsel consisting
of an award of attorney’s fees pursuant to 28 U.S.C. § 1927 for
acting “in bad faith, vexatiously, wantonly, or for oppressive
reasons.” (Pl.’s Opp’n [Docket Item 18], 4 (citing Chambers v.
NASCO, Inc., 501 U.S. 32, 45-46 (1991)).) However, Plaintiff
withdrew this request on the record during oral argument for this
motion. Therefore, the Court shall dismiss Plaintiff’s request for
attorney’s fees without prejudice to Plaintiff’s right to later
seek reasonable fees on this or any other basis, including
statutory fee shifting if Plaintiff is the prevailing party.


                               11
V.   CONCLUSION

     For the foregoing reasons, the Court will deny OneMain’s

Motion to Compel Arbitration. An accompanying Order shall be

entered.



December 3, 2018                    s/ Jerome B. Simandle
DATE                                JEROME B. SIMANDLE
                                    U.S. District Judge




                               12
